EXHIBIT 10.21I

Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

THIRTEENTH AMENDMENT

TO THE

RESTATED AND AMENDED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC

THIS THIRTEENTH AMENDMENT (the “Amendment”) is made by and between CSG Systems,
Inc. (“CSG”) and Comcast Cable Communications Management, LLC (“Customer”). The
Effective Date of this Amendment is the date last signed below. CSG and Customer
entered into a certain Restated and Amended CSG Master Subscriber Management
System Agreement (CSG document #2296663) dated July 1, 2008 (the “Agreement”)
and now desire to amend the Agreement in accordance with the terms and
conditions set forth in this Amendment. If the terms and conditions set forth in
this Amendment shall be in conflict with the Agreement, the terms and conditions
of this Amendment shall control. Any terms in initial capital letters or all
capital letters used as a defined term but not defined in this Amendment shall
have the meaning set forth in the Agreement. Upon execution of this Amendment by
the parties, any subsequent reference to the Agreement between the parties shall
mean the Agreement as amended by this Amendment. Except as amended by this
Amendment, the terms and conditions set forth in the Agreement shall continue in
full force and effect according to their terms.

CSG and Customer agree to the following as of the Effective Date:

 

1. Customer desires to use, and CSG agrees to provide, CSG’s Event Notification
Interface Sandbox Environment Support Services – X-Calibur. Consequently,
Schedule F, “Fees,” CSG LICENSED PRODUCTS, Subsection III. entitled “CSG’s Event
Notification Interface (ENI), is amended to add fees for “Event Notification
Interface Sandbox Support Services – X-Calibur.” For clarification purposes,
there currently exists in Schedule F of the Agreement in Subsection III., CSG’s
Event Notification Interface (ENI), Sections 1 through 4 and the related Notes 1
through 4. A new Section 5, and related Notes 5 through 8, is added to
Subsection III. as follows:

 

Description of Item/Unit of Measure

   Frequency      Fee  

5. Event Notification Interface Sandbox Environment Support Services-X-Calibur

     

a) Support Fee (Note 5—7)

     *******       $ ********   

b) ENI Production Fees

     *******         (Note 8)   

 

Note 5: Support Fee includes transaction usage in test environment and
maintenance of message sets including updating messages to be compliant with
release version and exchanging messages as requested by Customer.

Note 6: If Customer’s Event Notification Interface Sandbox becomes inactive for
more than ****** **** consecutive ****, CSG may discontinue its use after
providing Customer ****** **** **** prior notice. Such notice may be provided
via e-mail.

Note 7: The monthly minimum of $******** is limited to **,*** ENI transactions
per *****. In the event Customer exceeds ****** ENI transactions per *****
within the Sandbox environment, CSG will charge the Interface Monthly Operations
Support (per transaction) fee, as listed in Section 4 of the above table, for
incremental ENI transactions per *****.

Note 8: ENI production transaction fees will be counted towards the Processing
Levels provided in the Agreement.

For clarification purposes, the fees listed in the table above are subject to
annual increases in accordance with Section 5.4 of the Agreement.



--------------------------------------------------------------------------------

*** Confidential Treatment Requested and the Redacted Material has been
separately filed with the Commission.

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

COMCAST CABLE COMMUNICATIONS

MANAGEMENT, LLC (“CUSTOMER”)

  CSG SYSTEMS, INC. (“CSG”) By: /s/ Peter Kiriacoulacos   By: /s/ Joseph T.
Tuble Name: Peter Kiriacoulacos   Name: Joseph T. Ruble

Title:  Executive Vice President & Chief Procurement Officer

  Title: EVP, CAO & General Counsel Date: 7-11-12   Date: 7-20-12

 

2 / 2